


Exhibit 10.18.1

 

CONFIDENTIAL

 

December 22, 2008

 

Ms. Lisa A. Honnold

4211 West Boy Scout Blvd.

Tampa, FL 33607

 

Dear Lisa:

 

The terms of your employment with Walter Industries, Inc. (the “Company”) are
currently governed by a letter employment agreement dated March 14, 2006 (the
“Original Agreement”). New tax rules under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) require that certain provisions of our
Original Agreement be amended. Accordingly, you and the Company hereby amend the
terms of your employment as set forth below. To the extent the terms of this
letter agreement are inconsistent with the terms of the Original Agreement, the
terms of this letter agreement will control.

 

1.     The second sentence of Section 2(b) of the Original Agreement is deleted
in its entirety and replaced with the following:

 

“The amount of your bonus will fluctuate based upon actual performance under the
Company’s Executive Incentive Plan (or successor annual bonus plan as in effect
from time to time).”

 

2.     The first sentence of Section 5 of the Original Agreement and the two
bullet points thereafter are deleted in its entirety and replaced with the
following:

 

“5.           Severance Benefits

 

a)  In the event of your Involuntary Termination (as defined below), other than
for “Cause” (as defined below), you will be eligible for the following severance
benefits:

 

(i)            Twelve (12) months of base salary continuation at the rate in
effect at the date of your separation from service (the “Severance Date”);
provided that base salary will be paid in accordance with the payroll dates in
effect on the Severance Date, and such payment dates will not be affected by any
subsequent change in payroll practices.

 

(ii)           Payment of an amount equal to your target bonus for the year that
includes the Severance Date under the Executive Incentive Plan (or successor
annual bonus plan), payable during the year following the year that includes the
Severance Date.

 

1

--------------------------------------------------------------------------------


 

(iii)          Except as provided below, continuation of all fringe benefits at
the level in effect on the Severance Date, in each case beginning immediately
upon the Severance Date and continuing until the earlier of (A) the date that is
twelve (12) months after the Severance Date, (B) the last date you are eligible
to participate in the benefit under applicable law, or (C) the date you are
eligible to receive comparable benefits from a subsequent employer, as
determined solely by the Company in good faith. Such benefits shall be provided
to you at the same coverage level and cost to you as in effect on the Severance
Date. Notwithstanding the foregoing, your participation in the Employee Stock
Purchase Plan and long-term disability insurance plan, and your ability to make
deferrals under the 401(k) plan, will cease effective on the Severance Date.

 

To the extent required by law, you shall qualify for COBRA health benefit
continuation coverage beginning upon expiration of the twelve (12) month benefit
continuation period described above.

 

For purposes of enforcing this subsection (iii), you shall be deemed to have a
duty to keep the Company informed as to the terms and conditions of any
subsequent employment and the corresponding benefits earned from such
employment, and shall provide, or cause to provide, to the Company in writing
correct, complete, and timely information concerning the same.

 

b)             Notwithstanding anything to the contrary in this agreement, if
you are a Specified Employee (as defined below) on the Severance Date, to the
extent that you are entitled to receive any benefit or payment under this
agreement that constitutes deferred compensation within the meaning of
Section 409A of the Code before the date that is six (6) months after the
Severance Date, such benefits or payments shall not be provided or paid to you
on the date otherwise required to be provided or paid. Instead, all such amounts
shall be accumulated and paid in a single lump sum to you on the first business
day after the date that is six (6) months after the Severance Date (or, if
earlier, within fifteen (15) days following your date of death). If you are
required to pay for a benefit that is otherwise required to be provided by the
Company under this agreement by reason of this Section 5(b), you shall be
entitled to reimbursement for such payments on the first business day after the
date that is six (6) months after the Severance Date (or, if earlier, within
fifteen (15) days following your date of death). All benefits or payments
otherwise required to be provided or paid on or after the date that is six
(6) months after the Severance Date shall not be affected by this
Section 5(b) and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this agreement.  Prior to
the imposition of the six month delay as set forth in this Section 5(b), it is
intended that (i) each installment under this

 

2

--------------------------------------------------------------------------------


 

agreement be regarded as a separate “payment” for purposes of Section 409A of
the Code, and (ii) all benefits or payments provided under this agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations Sections
1.409A-1(b)(4) (short-term deferral) or 1.409A-1(b)(9) (certain separation pay
plans). This Section 5(b) is intended to comply with the requirements of
Section 409A(a)(2)(B)(i) of the Code.

 

c) For purposes of this agreement, the following terms have the meanings set
forth below:

 

(i) “Involuntary Termination” means your involuntary separation from service
within the meaning of Treasury Regulations Section 1.409A-1(n)(1).

 

(ii) “Separation from service” means your “separation from service” from your
employer within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
default rules of Treasury Regulations Section 1.409A-1(h). For this purpose,
your “employer” is the Company and every entity or other person which
collectively with the Company constitutes a single service recipient (as that
term is defined in Treasury Regulations Sections 1.409A-1(g)) as the result of
the application of the rules of Treasury Regulations Sections 1.409A-1(h)(3);
provided that an 80% standard (in lieu of the default 50% standard) shall be
used for purposes of determining the service recipient / employer for this
purpose.

 

(iii)”Specified Employee” means a “specified employee” of the service recipient
that includes the Company (as determined under Treasury Regulations Sections
1.409A-1(g)) within the meaning of Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulations Section 1.409A-1(i), as determined in accordance with the
procedures adopted by such service recipient that are then in effect, or, if no
such procedures are then in effect, in accordance with the default procedures
set forth in Treasury Regulations Section 1.409A-1(i).

 

d)            You shall not be entitled to severance benefits under this
agreement in the event you experience a separation from service within
twenty-four months after a Change in Control of the Company (as defined in your
Executive Change in Control Severance Agreement with the Company). Severance
benefits payable upon a separation from service during such period, if any,
shall be determined and paid under such Executive Change in Control Severance
Agreement.”

 

3.     For avoidance of doubt, the definition of “Cause” in Section 5 of the
Original Agreement remains in full force and effect.

 

3

--------------------------------------------------------------------------------


 

4.     A new Section 10 is inserted immediately after Section 9 of the Original
Agreement, as follows:

 

“10.         To the extent this agreement provides for reimbursements of
expenses incurred by you or in-kind benefits the provision of which are not
exempt from the requirements of Section 409A of the Code, the following terms
apply with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the period of time in which you are employed by the Company or during the other
period of time specifically provided herein; (2) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (3) all reimbursements will be made upon
your request in accordance with the Company’s normal policies but no later than
the last day of the calendar year immediately following the calendar year in
which the expense was incurred; and (4) the right to the reimbursement or the
in-kind benefit will not be subject to liquidation or exchange for another
benefit.”

 

5.     This letter agreement records the final, complete, and exclusive
understanding among the parties regarding the amendment of the Original
Agreement. As amended by this letter agreement, the Original Agreement is
ratified and remains in full force and effect in accordance with its terms.

 

If you are in agreement with the foregoing terms, please sign and return one
copy of this letter agreement, and retain one for your record.

 

Very truly yours,

 

 

/s/ Larry E. Williams

 

 

Name:

Larry E. Williams

 

 

Title:

SVP-HR

 

 

 

 

Agreed and Accepted:

 

 

/s/ Lisa A. Honnold

 

 

Lisa A. Honnold

 

 

 

 

 

Date:

December 31, 2008

 

 

 

4

--------------------------------------------------------------------------------
